Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2008 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary8.8% Darden Restaurants 267,835 7,668,116 Family Dollar Stores 303,091 7,183,257 Gap 603,100 10,723,118 Home Depot 539,178 13,959,318 International Game Technology 358,728 6,162,947 Marriott International, Cl. A 279,784 7,299,565 Newell Rubbermaid 294,170 5,077,374 News, Cl. A 678,566 8,136,006 Omnicom Group 216,300 8,340,528 Ross Stores 222,130 8,176,605 SK Equity Fund, LP (Units) 1.288 c 800,000 Time Warner 828,758 10,865,017 Consumer Staples13.6% Cadbury, ADR 177,856 7,281,425 Coca-Cola Enterprises 474,170 7,951,831 Colgate-Palmolive 252,674 19,038,986 CVS Caremark 315,864 10,631,982 Dean Foods 549,840 a 12,844,262 Kraft Foods, Cl. A 340,982 11,167,160 Lorillard 85,000 6,047,750 PepsiCo 348,100 24,809,087 Philip Morris International 374,685 18,022,349 Smithfield Foods 361,660 a 5,743,161 Wal-Mart Stores 371,289 22,236,498 Energy11.4% Anadarko Petroleum 107,400 5,209,974 Chevron 370,870 30,589,358 ENI, ADR 204,260 10,815,567 ENSCO International 196,470 11,322,566 Exxon Mobil 77,937 6,052,587 Halliburton 252,912 8,191,820 Marathon Oil 255,390 10,182,399 Occidental Petroleum 87,270 6,148,172 Valero Energy 228,600 6,926,580 Williams 282,070 6,670,955 XTO Energy 428,765 19,946,148 Exchange Traded Funds1.9% Standard & Poor's Depository Receipts (Tr. Ser. 1) 175,710 Financial16.5% ACE 181,210 9,808,897 Aflac 105,920 6,222,800 American Express 150,870 5,345,324 Astoria Financial 294,280 6,100,424 Bank of America 580,242 20,308,470 Citigroup 659,810 13,532,703 Federal National Mortgage Association 309,160 473,015 Fidelity National Financial, Cl. A 283,680 4,170,096 Goldman Sachs Group 60,070 7,688,960 Hudson City Bancorp 484,260 8,934,597 JPMorgan Chase & Co. 470,540 21,974,218 MetLife 265,800 14,884,800 Moody's 169,320 5,756,880 PNC Financial Services Group 230,900 17,248,230 U.S. Bancorp 430,280 15,498,686 Wells Fargo & Co. 523,470 19,645,829 Health Care11.1% Baxter International 314,750 20,657,043 Covidien 162,365 8,728,742 Galen Partners II, LP (Units) 0.47 c 60,204 Hospira 293,600 a 11,215,520 Johnson & Johnson 230,160 15,945,485 Laboratory Corp. of America Holdings 105,080 a 7,303,060 Medtronic 351,040 17,587,104 Pfizer 602,140 11,103,462 Schering-Plough 501,290 9,258,826 Thermo Fisher Scientific 325,170 a 17,884,350 Industrial11.7% Allied Waste Industries 635,170 a 7,056,739 Dover 192,060 7,788,033 Eaton 168,390 9,460,150 Emerson Electric 319,270 13,023,023 General Electric 1,532,210 39,071,355 KBR 275,535 4,207,419 L-3 Communications Holdings 94,000 9,242,080 Lockheed Martin 124,060 13,605,660 Masco 378,084 6,782,827 Terex 213,790 a 6,524,871 Tyco International 244,115 8,548,907 Information Technology16.1% Accenture, Cl. A 175,600 6,672,800 Amphenol, Cl. A 122,300 4,909,122 Apple 147,356 a 16,748,483 Cisco Systems 1,115,103 a 25,156,724 Google, Cl. A 35,983 a 14,411,911 Hewlett-Packard 346,460 16,020,310 Intel 724,204 13,564,341 International Paper 277,950 7,276,731 McAfee 148,605 a 5,046,626 Microchip Technology 277,741 8,173,918 Microsoft 803,610 21,448,351 Nokia, ADR 420,070 7,834,305 Oracle 637,308 a 12,943,725 QUALCOMM 304,996 13,105,678 Materials1.3% Freeport-McMoRan Copper & Gold 73,550 4,181,318 Mosaic 64,390 4,379,808 Pactiv 221,720 a 5,505,308 Telecommunication Services2.2% AT & T 563,700 15,738,504 Metropcs Communications 323,086 a 4,519,973 Sprint Nextel 499,040 3,044,144 Utilities4.3% Dominion Resources 226,420 9,686,248 Sempra Energy 394,940 19,932,622 Southern 428,150 16,136,974 Total Common Stocks (cost $1,096,200,317) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,381,000) 17,381,000 b Total Investments (cost $1,113,581,317) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $860,204 representing .08% of net assets (see below). Acquisition Purchase Net Issuer Date Price ($) Assets (%) Valuation ($) Galen Partners II, LP (Units) 5/6/94-1/3/97 127,987 per unit SK Equity Fund, LP (Units) 3/8/95-9/18/96 621,282 per unit  Average cost per unit. The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $1,113,587,317. Net unrealized depreciation on investments was $34,408,621 of which $94,383,426 related to appreciated investment securities and $128,792,047 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 12/31/2007 Realized gain (loss) 0 Change in unrealized appreciation Net purchases (sales) 0 Transfers in and/or out of Level 3 0 Balance as of 9/30/2008 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
